                                 United States District Court
                                     NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION


 SKYGLASS, INC.                                       §
                            V.                        §               CASE NO. 3:19-CV-1087-S
                                                      §
 PARTNERSHIP, LLC and FREIGHT STAR,                   §
 INC.                                                 §

                                 MEMORANDUM OPINION AND ORDER

       TI1is Order concerns Plaintiff SkyGlass, Inc.'s ("Plaintiff') Motion to Remand [ECF

No. 14]. For the reasons that follow, the Court grants in part and denies in part the Motion.

                                       I.       BACKGROUND
       Defendant PartnerShip, LLC ("PartnerShip") removed the above-captioned action on

May 7, 2019, based on diversity and federal question jurisdiction. See Notice of Removal ,r,r 5-18.

PartnerShip claimed that Plaintiff sought monetary relief in excess of $100,000 and that complete

diversity existed between the patties: Plaintiff is a Texas corporation with its principal place of

business in Texas; PartnerShip is an Ohio limited liability company, and its sole member is an

Ohio corporation whose principal place of business in Ohio; and, Defendant Freight Star, Inc.

("Freight Star") is   a11   Ohio corporation with its principal place of business in Ohio. Id   ,i,r 6-8.
PartnerShip further pleaded that Plaintiffs action involved a federal question because it implicated

the Interstate Commerce Commission Termination Act, 49 U.S.C. § 14501, and the Carmack

Amendment, 49 U.S.C. § 14706. Id. ,r,r 12-18. PartnerShip, however, did not obtain Freight Star's

consent before removing the action, stating that Freight Star "has not filed an Answer .. , or

otherwise appeared in the" state court action. Id. ,i 4. On May 23, 2019, Plaintiff filed an Amended

Complaint that included allegations under the Cannack Amendment, see First Am. Comp!.
~~   17-18, and "reserved the right ... to either contest jurisdiction or contend that the removal

procedure utilized in this case was improper." Id. at 1 n. l. Plaintiff filed its Motion to Remand

on May 31, 2019, which is now fully briefed before this Court. 1

                                     II.         LEGAL STANDARD

         A defendant may remove a civil action filed in state court to federal court if the district

court has original jurisdiction. 28 U.S.C. § 144l(a). The removing party bears the burden of

establishing jurisdiction and compliance with the requirements of the removal statute. Shearer v.

Sw. Serv. Life. Ins., 516 F.3d 276, 278 (5th Cir. 2008). The Comi must resolve all "doubts

regarding whether removal jurisdiction is proper ... against federal jurisdiction." Acuna v. Brown

& Root Inc., 200 F.3d 335,339 (5th Cir. 2000) (citations omitted). Additionally, the Comi must

strictly construe removal statutes "against removal and for remand." Bosky v. Kroger Tex., LP,

288 F.3d 208, 211 (5th Cir. 2002) (quoting Eastus v. Blue Bell Creameries, L.P., 97 F.3d 100, 106

(5th Cir. 1996)).

         The removal statute has been interpreted to require that all defendants properly joined and

served at the time of removal consent to the notice of removal. Rico v. Flores, 481 F.3d 234,239

(5th Cir. 2007) (quoting Getty Oil Corp. v. Ins. Co. ofN Am., 841 F.2d 1254, 1262 (5th Cir. 1988)).

This is commonly known as the "unanimity rule," "unanimity of consent rule," or the "unanimous

consent rule." See Ortiz v. Young, 431 F. App'x 306,307 (5th Cir. 2011) (referring to "unanimity

of consent rule" (citation omitted)); Acosta v. Master A1aint. & Constr. Inc., 452 F.3d 373, 375

(5th Cir.2006) (refen'ing to "unanimity rule"); Doe v. Kerwood, 969 F.2d 165, 169 (5th Cir. 1992)

(referring to "unanimous consent rule").




1
  PaitnerShip and Freight Star filed responses to Plaintiff's Motion on June 21 and 24, 2019, respectively. Plaintiff
did not file a reply.

                                                         2
                                   III.        ANALYSIS

                                    A.     Motion to Remand

        Plaintiff argues that this case should be remanded because Freight Star did not consent to

the removal. Plaintiff is correct that "28 U.S.C. § 1446(a) requires that all defendants join in a

petition for removal," and that remand is appropriate when one defendant does not consent to the

removal. Ortiz, 431 F. App'x at 307 (first citing Tri-Cities Newspapers, Inc. v. Tri-Cities Printing

Pressmen & Assistants' Local 349,427 F.2d 325, 326-27 (5th Cir. 1970); and then citing Kerwood,

969 F.2d at 169). Defendants respond that the Court should disregard Freight Star's lack of consent

because: (1) the action was removed on the basis of federal question jurisdiction; (2) Freight Star

was not served; (3) PartnerShip did not know that Freight Star was served; (4) the extraordinary

circumstances of this case warrant the Comi upholding removal; and (5) Plaintiff waived its right

to remand. For the reasons that follow, the Comi disagrees with these arguments and remands the

action to state court.

                           (1)       Federal Question Jurisdiction

        "When a civil action is removed solely under 28 U.S.C. § 144 l(a), all defendants who have

been properly joined and served must join in or consent to the removal of the action." 28 U.S.C.

§ 1446(b)(2). Section 1441(a), in turn, authorizes removal of any civil action brought in a state

court to the federal court, if the federal court would have original jurisdiction over that dispute.

See 28 U.S.C. § 144l(a). The term "solely" in Section 1446(b)(2) is intended to distinguish cases

that are removed on the basis of§ 144l(a) from those that are removed under another removal

statute. See Penson Fin. Servs., Inc. v. Golden Summit Inv'rs Grp., Ltd., Civ. A. No. 3:12-CV-

300-B, 2012 WL 2680667, at *5 (N.D. Tex. July 5, 2012) (collecting statutes). Thus, in cases

removed on the basis of diversity or federal question jurisdiction, all defendants must consent to

removal unless a statute other than § 1441 authorizes the removal without one defendant's consent.

                                                 3
       Here, PartnerShip suggests that 28 U.S.C. § 1337 or 49 U.S.C. § 14706(d) authorizes

removal without consent. The Court disagrees. Section 133 7 provides that "district courts shall

have original jurisdiction of any civil action or proceeding arising under any Act of Congress

regulating commerce or protecting trade and commerce," but does not provide an independent

basis for removal. 28 U.S.C. § 1337(a). Similarly,§ 14706(d) provides that "[a) civil action under

this section may be brought against a delivering carrier in a [U.S.) district court," but does not

independently authorize removal of such actions. 49 U.S.C. § 14706(d) (emphasis added). In fact,

PartnerShip's notice of removal relied solely on 28 U.S.C. § 1446 and did not identify any other

statute authorizing removal of the action. See Notice of Removal 'il'il 19-21. Thus, PartnerShip has

not suggested any statute that would authorize removal without Freight Star's consent, and the

Court has found none. Accordingly, the Court finds that Freight Star needed to consent to the

removal even if Pm1nerShip removed on the basis of federal question jurisdiction.

                                   (2)        Lack of Service

       A court does not need to remand a case for a defendant's failure to consent to the removal,

however, if the non-consenting defendant was not properly served. See Breitling v. LNV Corp.,

86 F. Supp. 3d 564,570 (N.D. Tex. 2015); see also 28 U.S.C. § 1446(b)(2)(A) (requiring consent

for all "joined and served"). To warrant this exception to the unanimous consent requirement, the

defendant must show that service was improper, see, e.g., RIH Acquisitions MS II, LLC v. Clarke

Power Servs., Inc., 489 F. Supp. 2d 597, 600 (N.D. Miss. 2007), because the defendant has the

burden of establishing the propriety of removal. Manguno v. Prudential Prop. & Cas. Ins., 276

F.3d 720, 723 (5th Cir. 2002). Here, PartnerShip asse11s that "the state court docket did not reflect

any proof of service upon Freight Star," but does not argue that Freight Star was not properly

served. As "any doubts about removal" must be "resolve[ d] ... in favor of remand," the Court



                                                 4
finds that PartnerShip did not meet their burden of showing that the removal is proper. Acuna,

200 F.3d at 339. Accordingly, the Court finds that Freight Star needed to consent to the removal.

                                          (3)          Lack of Knowledge

            Some cmnts have also refused to remand actions where the removing defendant did not

know and should not have known that the codefendant was served at the time of removal. See,

e.g., LinkEx, Inc. v. CH Robinson Co., Civ. A. No. 3:10-CV-2372-M, 2011 WL 1447570, at *1-2

(N.D. Tex. Apr. 12, 2011) (citations omitted).                      This exception to the unanimous consent

requirement does not, however, encourage willful ignorance. A court must consider whether the

removing defendant reasonably should have sought consent of the non-removing defendant. See

Getty Oil Corp., 841 F.2d at 1263 n.12. Moreover, the removing defendant should make some

effmt to contact the other defendants listed on the pleadings to asce1tain whether other defendants

have been served and whether other defendants consent to the removal. See Marquette Bus. Inc.

v. Am. 's Kitchen, Inc., Civ. A. No. 3:09-CV-1937-D, 2010 WL 1711767, at *4-5 (N.D. Tex. Apr.

28, 2010).

           Here, PartnerShip's Notice of Removal includes the summons that was issued to Freight

Star through the Texas Secretary of State. See Notice of Removal Ex. 1. Had Partnership taken

the time to review the Texas Secretary of State's website,2 PartnerShip could, and should, have

discovered that the summons to Freight Star reflects a return receipt dated Ap1il 26, 2019-well

before PaitnerShip filed its Notice of Removal. Regardless, there is nothing in the record that

suggests that PartnerShip made even minimal effort to contact Freight Star despite knowing that it

is a co-defendant. In fact, Freight Star filed an answer in state court after PartnerShip filed its

Notice of Removal, which shows that it was unaware of PaitnerShip's removal. See Freight Star's



2   https://direct.sos.state.tx.us/citations/ServiceOtProcessSearch.asp.

                                                              5
Resp. 2-3. Thus, while PatinerShip may not have known that Freight Star was served, the Court

cannot conclude that PartnerShip should not have known that it was served.

                                  (4)          Extraordinary Circumstances

         Freight Star suggests that the Court should uphold the removal because of the exceptional

circumstances of this case. 3 See Freight Star's Resp. 4-5 (citing Brown v. Demeo, Inc., 792 F.2d

478,482 (5th Cir. 1986)). The Fifth Circuit in Brown, however, aiiiculated "a narrow exception

to the 'first-served defendant' rule," and did not recognize an exception to the unanimity

requirement. See Carr v. Mesquite Indep. Sch. Dist., No. 'civ. A. 3:04-CV-2439-D, 2004 WL

1335827, at *2-3 (N.D. Tex. June 14, 2004) (citing Kerwood, 969 F.2d at 169). Even if the Court

could uphold the defective remand in this case, the Couti finds that the facts of this case are not so

exceptional as to justify disregarding the "significant federalism concerns" underlying the removal

statute, Gutierrez v. Flores, 543 F.3d 248, 25 I (5th Cir. 2008) (citing In re Hot-Heel, Inc., 477 F.3d

320,323 (5th Cir. 2007)), or to relieve PartnerShip of its burden of showing that federal jurisdiction

exists and that removal was proper, See Acuna, 200 F.3d at 339. Consequently, the Court does

not find that an exception to the removal procedure is warranted here.

                                  (5)           Waiver of Procedural Defect

         Finally, Freight Star contends that Plaintiff waived its right to seek remand. See Freight

Star's Resp. 1-2. District courts have discretion to determine whether a plaintiff has waived his or

her right to remand. See Johnson v. Odeco Oil & Gas Co., 864 F.2d 40, 42 (5th Cir. 1989). A

plaintiff waives a procedural defect by substantially participating in the litigation before the district

court. See Target Strike, Inc. v. Marston & Marston, Inc., 524 F. App'x 939,943 (5th Cir. 2013)




3
  Freight Star also contends that it indicated consent by filing an answer in federal court, but filing an answer in federal
court does not constitute consent to removal. See Dees v. Singh, Civ. A. No. 3: 17-CV-2885-L, 2018 WL 4184783, at
*6 (N.D. Tex. Aug. 31, 2018).

                                                             6
(holding that a plaintiff waived the procedural defect by twice amending the complaint and

allowing the court to grant summary judgment in favor of some defendants); Kidd v. Sw. Airlines,

Co., 891 F.2d 540, 54 7 (5th Cir. 1990) (holding that amending complaint after denial of a motion

to remand was taking advantage of the federal forum and constituted waiver); Johnson, 864 F.2d

at 42 (holding that engaging in considerable discovery, amending complaint, and filing motion to

remand after defendants filed for summary judgment was substantial participation in the litigation

that constituted waiver of right to seek remand). A plaintiff does not waive a procedural defect,

however, by merely amending the complaint. See Waste Control Specialists, LLC v. Envirocare

ofTex., Inc., 199 F.3d 781, 787 (5th Cir. 2000) (holding that despite plaintiff amending complaint

the doctrine of waiver did not apply because plaintiff timely moved to remand), opinion withdrawn

and superseded in part on other grounds, 207 F.3d 225 (5th Cir. 2000). Here, Plaintiff only

amended its complaint, which does not constitute extensive, post-removal litigation. Moreover,

Plaintiff expressly preserved the procedural defect in a footnote to its Amended Complaint. See

First. Am. Comp!. I n.1. After resolving all doubts in favor of remand, the Court finds that Plaintiff

did not waive its objection to the defective removal. Consequently, the Court grants the Motion

to Remand.

                                B.      Motion for Attorneys' Fees

       In addition to moving to remand the case, Plaintiff requested an award of attorneys' fees

incurred in preparing the Motion. See Mot. 3. The Comi retains discretion to award to a party

"payment of just costs and any actual expenses, including attorney fees, incurred as a result of the

removal." 28 U.S.C. § 1447(c). To award attorneys' fees and costs, however, the Comi must find

that PminerShip "lacked an objectively reasonable basis for seeking removal." Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005). Although the Court finds that PminerShip's removal is

defective and that remand is warranted, the Court does not find that PartnerShip lacked an

                                                 7
objectively reasonable basis for seeking removal. Accordingly, the Court denies the request for

attorneys' fees.

                                  IV.      CONCLUSION

       For the reasons discussed above, the Comi grants Plaintiffs Motion to Remand but denies

Plaintiffs' request for attorneys' fees. The case is remanded to the 160th District Court, Dallas

County, for fmiher proceedings.

       SO ORDERED.

       SIGNED Augustj_f, 2019.



                                                        EN GREN SCHOLER
                                                    UNITED STATES DISTRICT JUDGE




                                               8
